                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 19, 2018
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

NOEL TURNER,                                  §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 3:18-CV-0412
                                              §
BRYAN COLLIER, et al,                         §
                                              §
         Defendants.                          §

                                         ORDER

       Plaintiff Noel Turner is currently incarcerated in the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”). He has filed a complaint

under 42 U.S.C. § 1983, alleging violations of his civil rights. He has also filed an

application for leave to proceed in forma pauperis. Because the plaintiff is incarcerated,

this case is governed by the Prison Litigation Reform Act (the “PLRA”), 28 U.S.C.

§ 1915(b). The PLRA requires prisoners who proceed in forma pauperis to pay an initial

partial filing fee and then to pay by installment the full balance of the $350 filing fee for

indigent litigants.    Having reviewed the documents filed by the plaintiff the Court

ORDERS as follows:

       1.     Based on the certified inmate trust account statement (Dkt. 4) provided by

the plaintiff, the application for leave to proceed in forma pauperis (Dkt. 3) is

GRANTED.

       2.     The plaintiff is not assessed an initial partial filing fee because the

documentation provided in support of his motion shows that he lacks the requisite funds.



1/4
       3.     The plaintiff shall pay the $350 filing fee in periodic installments as

required by 28 U.S.C. § 1915(b). The agency having custody of the plaintiff shall collect

this amount from the plaintiff’s inmate trust fund account or institutional equivalent,

when funds are available, and forward it to the Court.

       4.     The plaintiff is responsible for signing all consents and other documents

required by the agency having custody of the plaintiff to authorize the necessary

withdrawal from the plaintiff’s inmate trust account.

       5.     Service of process will be withheld pending judicial screening pursuant to

28 U.S.C. § 1915A.

       6.     No amendments or supplements to the complaint will be filed without prior

Court approval. A complete amended complaint will be attached to any motion to

amend. Any pleadings or other papers filed in violation of these directives, including any

pleadings or other papers which contain any new claims or any new factual allegations

not already explicitly raised in: (1) the original complaint, (2) any court-approved

amendments or supplements to the original complaint, or (3) in response to an Order for

More Definite Statement, shall automatically be STRICKEN from the record without

further notice and will be of no force or effect in this lawsuit. Any pleadings or other

papers filed in violation of these directives in this paragraph may also subject Plaintiff to

other sanctions, including the dismissal of this suit for failure to comply with court

orders, if appropriate.

       7.     All discovery in this case is stayed until the Court enters an order to

answer.


2/4
       8.     No motions for appointment of counsel shall be considered until the Court

has completed its screening pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2)(B) to determine

if the complaint is frivolous, malicious, or fails to state a claim.

       9.     The plaintiff must notify the court of any change of address by filing a

written notice of change of address with the Clerk. Failure to file such notice may result

in this case being dismissed for want of prosecution.

                                 NOTICE TO PLAINTIFF

       A.     Although you have been granted permission to proceed without prepayment

of the filing fee, you must pay the full amount of the filing fee when funds are available

under 28 U.S.C. § 1915(b). If you do not wish to pay the full filing fee you must notify

the court immediately in writing, by letter or motion, advising that you do not wish to

prosecute this civil action. Your notice must be received by the Court within thirty days

of the date of this order.

       B.     Payment of all or any part of the full filing fee will not prevent dismissal of

the complaint if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted. If the case is dismissed on any of those grounds before payment of the entire

filing fee, you must still pay the entire filing fee. When a prisoner has had three or more

prior actions or appeals dismissed for being frivolous, malicious, or failing to state a

claim upon which relief may be granted, the PLRA prohibits the prisoner from bringing

any more actions or appeals in forma pauperis unless the prisoner is in imminent danger

of serious physical injury. See 28 U.S.C. § 1915(g).




3/4
      C.     State law requires the forfeiture of good conduct time credits as a sanction

for any state or federal lawsuit brought by an inmate while in the custody of TDCJ, or

confined in county jail awaiting transfer to TDCJ, that is dismissed as frivolous or

malicious. See TEX. GOV’T CODE § 498.0045.

      The Clerk will send a copy of this order to the parties and will also provide a

copy of this order to (1) the TDCJ - Office of the General Counsel, Capitol Station,

P.O. Box 13084, Austin, Texas, 78711, Fax: 512-936-2159; and (2) the Inmate Trust

Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax: 936-437-4793.

      SIGNED at Galveston, Texas, this 19th day of December, 2018.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




4/4
